Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00617-CR

                                      Anthony Charles MCVEA,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the County Court at Law No. 15, Bexar County, Texas
                                      Trial Court No. 614181
                              Honorable Melissa Vara, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: December 11, 2019

DISMISSED FOR WANT OF JURISDICTION

           Appellant filed a pro se motion to suppress and a pro se notice of appeal on the same day,

September 4, 2019. The record contains no final judgment or other appealable order, and no trial

court certification of a right to appeal. See TEX. R. APP. P. 25.2(a)(2). In addition, the record

reflects that appellant is represented by counsel and therefore may not simultaneously proceed pro

se. See Rudd v. State, 616 S.W.2d 623, 625 (Tex. Crim. App. 1981) (there is no right to hybrid

representation in Texas). Therefore, we ordered appellant to show cause why this appeal should
                                                                                  04-19-00617-CR


not be dismissed for lack of jurisdiction. Appellant did not respond. Accordingly, this appeal is

dismissed for want of jurisdiction. TEX. R. APP. P. 43.2(f).

                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-